Citation Nr: 1759889	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  08-32 617	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), which was evaluated as noncompensable prior to May 18, 2010, as 10-percent disabling until January 26, 2016, and as 30-percent disabling since.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S.G.


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 2002 to November 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) that is no longer employed by the Board.  A transcript of the proceeding is of record.  Generally, the VLJ conducting a hearing on an appeal must participate in any decision made on that appeal.  See 38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  As the VLJ who conducted that Board hearing since has retired, she cannot participate in the adjudication of these claims.  Consequently, in a May 2017 letter, the Board apprised the Veteran of this and gave him the opportunity to have another hearing before a different VLJ that would ultimately decide this appeal.  The letter also indicated that, if no response was received within 30 days, it would be presumed that he did not want another hearing.  No response was received from him.  Therefore, the Board is proceeding with the adjudication of his appeal.

This case was most recently before the Board in November 2015, when it was remanded for further development.  In a June 2016 rating decision, on remand, the Appeals Management Center (AMC) granted service connection for bilateral (i.e., left and right) wrist carpal tunnel syndrome and bilateral knee patellofemoral pain syndrome.  In response the Veteran did not separately appeal either the ratings or effective date assigned for these now service-connected disabilities, so those claims are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).  

Also, in a contemporaneous June 2016 Supplemental Statement of the Case (SSOC), the Veteran's service-connected PTSD was assigned a higher 30 percent rating as of January 26, 2016.  He since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a service-connected disability, absent express indication otherwise.).  So this claim now concerns whether his PTSD warranted a compensable rating prior to May 18, 2010, a rating higher than 10 percent up until January 26, 2016, and a rating higher than 30 percent since.

All of the additional development requested when previously remanding these claims has been completed, certainly to the extent possible.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  Prior to January 26, 2016, the Veteran's service-connected PTSD primarily was manifested by occupational and social impairment due to just relatively mild or transient symptoms that were controlled with continuous medication.

2.  Since January 26, 2016, his service-connected PTSD has been manifested by symptoms causing occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversational normal) due to symptoms such as depressed mood, mild memory loss, difficulty sleeping, and anxiety; his symptoms nonetheless also have been controlled with medication.

3.  During the entire period at issue in this appeal, his bilateral hearing loss, at worst, has been Level III in his right ear and Level II in his left ear.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher initial evaluation of 10 percent, though no greater, for the PTSD for the initial period at issue prior to May 18, 2010.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria are not met, however, for an evaluation higher than 10 percent for the next period at issue lasting to January 26, 2016, or for a rating higher than 30 percent since.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  As well, the criteria are not met for an initial compensable evaluation for the bilateral hearing loss disability.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased-rating claims, 38 U.S.C. § 5103 (a) requires, at a minimum, the Secretary to: (1) inform the claimant that in order to substantiate the claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and, (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that Veterans Claims Assistance Act (VCAA) notice need not be veteran specific, or refer to the effect of the disability on "daily life").

Note also however that, once service connection is granted, Courts have held that the claim has been substantiated (at least as it arose in its initial context), therefore additional notice is not required concerning any "downstream" element of the claim (whether regarding the rating or effective date assigned for the disability), and thus any defect in the notice is not prejudicial.  See 38 U.S.C. § 5103(a); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this circumstance, according to the holding in Goodwin and its progeny, VA need only provide a Statement of the Case (SOC) in response to the Notice of Disagreement (NOD) concerning the downstream issue (i.e., initial rating and/or effective date).  And this occurred as required in this instance.  The September 2008 SOC (and supplemental SOCs (SSOCs)) together cited the applicable statutes and regulations governing the evaluation of this disability and discussed the reasons or bases for not assigning a higher initial rating or even greater rating once the initial rating was increased. Consequently, there has been provision of all required notice.  Moreover, the Veteran has not alleged any notice deficiency during the processing and adjudication of these claims, certainly none that he considers unduly prejudicial - meaning necessarily outcome determinative of these claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  He has had ample opportunity to respond or supplement the record, including since these claims were remanded for further development.  Thus, the Board finds that VA's duty to notify has been satisfied.

Regarding the additional duty to assist the Veteran with these claims, the Board sees that the virtual claims file contains his service treatment records (STRs), pertinent post-service medical records, as well as his written statements and contentions and those of his representative.  Neither he nor his representative has identified, and the record does not otherwise indicate, any other evidence relevant to these claims that has not been obtained and that is obtainable.  Further, he was afforded VA compensation examinations in November 2007, May 2010, and March 2016 addressing the severity of his service-connected PTSD and bilateral hearing loss.  These examination reports and other medical records, certainly when considered collectively, are adequate for the purpose of rendering a decision in this appeal since there is the information needed to properly rate these disabilities for all time periods at issue.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, no further assistance with these claims is required.

II.  Legal Criteria

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But if the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings and is employed for initial or established ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  If the evidence for versus against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to him.

III.  Increased Evaluation for PTSD

The Veteran's service-connected PTSD is currently assigned a noncompensable evaluation prior to May 18, 2010, a 10 percent evaluation from May 18, 2010 to January 26, 2016, and a 30 percent evaluation since under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, a 10 percent evaluation is warranted when there is an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversational normal) due to symptoms such as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is an occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Court has held that Global Assessment of Functioning (GAF) scores are a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).  See also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

VA now uses the Fifth Edition of this manual (DSM-5).  As such, the diagnosis of a mental disorder should now conform to this newer version.  See 38 C.F.R. § 4.125(a).  VA adopted a rule regarding the use of the DSM-5 with regard to all applications for benefits relating to mental disorders.  80 Fed. Reg. 14, 308 (March 19, 2015).  The rule applies to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  The rule does not apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  Id.

This rule updates 38 C.F.R. Parts 3 and 4, including Section 4.125, to reflect that the DSM-IV was rendered obsolete by the publication of the DSM-5 in May 2013.  GAF scores were removed from DSM-5.  Veterans Health Administration (VHA) clinicians were instructed to use DSM-5 criteria beginning November 1, 2013.  Id.  Therefore, VA adjudicators must be cautious in adjudicating a psychiatric claim that was pending before the AOJ on or after August 4, 2014 and does not yet include a VA examination that conforms with the DSM-5.  See Molitor v. Shulkin, No. 15-2585, 2017 U.S. App. Vet. Claims LEXIS 834 (Vet. App. June 1, 2017).  However, DSM-IV diagnoses and GAF scores are still evidence that should be considered in assessing claims. The regulation change does not remove the previous diagnoses and GAF scores from the record; they are still evidence that has to be considered and weighed.  See M21-1, Part III.iv.3.A.6.e (DSM-5 and Mental Disorders Specialty Examinations); Part III.iv.4.H.1.k. (Removal of the GAF Score From the DSM and Assigning Evaluations Based on Prior GAF Score).

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

Evaluation under § 4.130 is symptom-driven, which means that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit Court explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be mere examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, which cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id., at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Turning now to the relevant facts of this particular case, the Veteran was afforded a VA compensation examination in November 2007.  He denied any then current medication, hospitalizations, and previous psychiatric treatment.  He also denied panic attacks, hallucinations, and depression, but did report some anxiety during periods of inactivity.  He reported disturbed sleep and sleep impairment, as well as a startle response, indicating that he jumps at any loud noise.  The Veteran also indicated that he was working full-time, almost 60 hours a week.

The examiner indicated that the Veteran's orientation, with respect to person, time, and place, was normal, and that he was able to maintain minimal personal hygiene and other basic activities of daily living.  The examiner indicated that the Veteran does not have an impairment of thought process or communication.  While the Veteran reported some forgetfulness, upon direct examination, the examiner found no noticeable memory impairment present.  At the time of the examination, there were no delusions or hallucinations observed and the examiner noted that there was not a history of delusions or hallucinations.  The Veteran was noted as not having panic attacks or inappropriate behavior.  Additionally, he reported the absence of suicidal or homicidal thoughts or intent.  Obsessional rituals or ritualistic behavior that interferes with routine activities are absent.

Ultimately, the examiner diagnosed the Veteran with PTSD and assigned a GAF score of 70.  The examiner indicated that the effect of the Veteran's PTSD on his behavioral, cognitive, affective, somatic, and social functioning was minimal and limited.  The examiner noted that the Veteran has not been engaged in any treatment for his PTSD, nor has he been prescribed any medication.  The examiner assessed the Veteran's PTSD symptoms to be "extremely mild."

The Veteran was afforded another VA examination in May 2010.  He described having some social life, but indicated that he dislikes going to crowded places due to some "vigilance-related anxiety."  He reported working full-time at the jail doing corrections work on the night shift from 6 p.m. to 6 a.m.  He also noted that he works an average of 3 hours a day helping a friend in his landscape business.

Upon examination, the examiner indicated that there was no impairment of thought processing or communication, nor were there any delusions or hallucinations.  Eye contact and behavior were appropriate.  The Veteran denied any problems with suicidal or homicidal thoughts.  He was oriented to person, time, and place, and the examiner noted that he was able to maintain minimal personal hygiene and other basic activities of daily living.  The Veteran described some mild difficulties with short-term memory, such as a need to write lists of the things he needs to do or pick up at a store.  Speech was within normal limits and there were no panic attacks.

Ultimately, the examiner diagnosed PTSD and assigned a GAF score of 65.  The examiner indicated that the effect of the Veteran's PTSD on his occupational and social functioning was mild overall.  The examiner further indicated that the Veteran did not describe a significant sleeping difficulty, but did report hyper-startle response, irritability, and poor concentration.  The examiner noted that the Veteran has anxiety around crowds, but denied significant problems with depressed mood.  Lastly, aside from a brief follow-up with VA's Center for Traumatic Stress where he was diagnosed with anxiety disorder, the examiner noted that since the November 2007 VA examination the Veteran has not been in any counseling or required any psychiatric medication to treat his PTSD symptoms.

A January 2012 VA treatment note shows that Veteran came into the VA Clinic for an initial visit.  He was not on any medications and he denied feelings of suicidal and homicidal ideations, feelings, thoughts, or intent.  He indicated that he is hypervigilant whenever he finds himself in a crowd.  The Veteran stated that he had a problem with anger, where he used to punch walls, but noted that he hasn't punched a wall in a long time.  No crying spells or feelings of hopelessness.  He denied any auditory, visual hallucinations, or paranoia, and denied.  The psychiatrist prescribed the Veteran a trial of Paxil to try.

A February 2012 VA treatment note shows that the Veteran was being treated for anxiety.  The record reflects that the Veteran was taking Buspar at night and has not had a panic attack since being started on the medication.  The Veteran indicated that over the last few weeks, his mood has been good, he has not felt hopeless, no problems with concentration, and has had no plans to kill himself.  He also noted that his intrusive thoughts about his time in Iraq have decreased, and he has not had any nightmares about war.  He endorsed having some unusual nightmares when he was on Paxil, which was discontinued. 

A September 2012 VA treatment note documents a mental status examination, where the Veteran's anxiety was within normal limits, thought processes were logical, linear, and coherent, and his speech was within normal limits in tone, cadence, and pitch.  The Veteran denied suicidal and homicidal ideation, and there were no delusions, illusions, hallucinations, or active paranoid processes present.

An April 2014 VA treatment note documents the Veteran's concerns over mood agitation and concentration/focus problems.  He denied other PTSD symptoms as being problematic for him and noted that he is sleeping okay.  He stated that he was most concerned about his mood (agitation, irritability, and anxiety), focus and concentration issues, distractibility, and difficulty with finishing tasks.  He noted that he started his first semester of college classes.

A May 2014 VA treatment note documents the Veteran's report of financial stressors being the main culprit/trigger of his anger.  He denied a history of violence towards others, but reported pasts outbursts of punching holes in the walls/doors (last outburst on Thanksgiving holiday 2013).  The Veteran reported a history of last experiencing panic symptoms about a year ago.  He noted that any panic attacks have mainly been triggered when going out in public.

A September 2015 VA treatment note indicates that the Veteran was referred for a cognitive-linguistic evaluation due to a reported difficulty with short-term memory, which he first noted when he was dating his wife.  He reported having to write things that he needs to remember down.  He noted being on medication, Strattera, for concentration, which was working somewhat.

Most recently, the Veteran was afforded another VA examination in January 2016.  The Veteran described an onset of marked marital conflict approximately 12 months ago and endorsed irritable behavior and verbal outbursts of anger towards his wife with a history of physical aggression towards household objects.  Outside of his estranged wife, he denied difficulty in getting along with others and endorsed intermittent engagement in leisure activities with friends.  He denied any current suicidal or homicidal ideation, plan, or intent.

The examiner indicated that the Veteran continues to experience mild symptoms of PTSD, which have been well-controlled overall by his current medication.  The examiner indicated that the Veteran's recent increase in irritability, anxiety, depressed mood, and impaired concentration are associated with his recent familial and legal stressors.  Due to changes in the DSM-5, a GAF score was not provided, but the examiner did note that the Veteran's PTSD symptoms of depressed mood, anxiety, and chronic sleep impairment are mild and controlled with medication.

Prior to May 18, 2010, in order to warrant a compensable evaluation under Diagnostic Code 9411, the evidence would need to show that the Veteran's PTSD symptoms most closely approximated an occupational and social impairment due to mild or transient symptoms that resulted in decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

The November 2007, May 2010, and March 2016 VA examination reports are highly probative evidence in support of the claim for a higher initial rating, at least to an extent, as they represent the conclusions of a medical professional and are supported by fully-articulated opinions with sound reasoning for the conclusions contributing to the weight of the opinion in relation to other evidence in the file.  Further, the opinions are based on reliable principles and supported by other evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Moreover, those VA compensation examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiners considered the relevant medical history of the Veteran's mental health condition, including the lay evidence of record, performed examinations, and provided a rationale to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

For these reasons, the Board concludes that the evidence of record supports assigning a higher 10 percent initial evaluation for the first period at issue in this appeal, that is, prior to May 18, 2010.  While the examiner indicated the Veteran's PTSD symptoms were "extremely mild" and noted that he did not require any medication to treat his symptoms, the Veteran did endorse a startle response due to loud noises and described a need to stay busy due to having anxiety during periods of inactivity.  The transitory nature of these symptoms more closely approximates a 10 percent evaluation (as opposed to a 0 percent or noncompensable rating).  Moreover, the Veteran was assigned a GAF score of 70 at the conclusion of the November 2007 VA examination.  Therefore, the Board finds that a 10 percent rating, though no higher, is warranted prior to May 18, 2010.

From May 18, 2010 to January 26, 2016, in order to warrant an increased disability rating higher than 10 percent under Diagnostic Code 9411, the evidence would need to show that the Veteran's PTSD symptoms most closely approximated an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversational normal) due to symptoms such as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

This even greater level of functional impairment is not shown during this immediately succeeding period, however..  As discussed, during this period the evidence shows the Veteran continued to endorse some anxiety in public places and mild difficulties with short-term memory, but these symptoms were controlled with medication.  Moreover, he reported working full-time, began taking college classes, was recently married, and described having a good relationship with his children.  As well, his GAF score during this period was 65.  Additionally, licensed psychologists described his PTSD symptoms as mild.  The mild nature of his symptoms and their ability to be controlled with medication are most commensurate with a 10 percent evaluation.  Therefore, this rating must remain in effect for the period from May 18, 2010 to January 26, 2016.

Since January 26, 2016, in order to warrant an increased disability rating higher than 30 percent under Diagnostic Code 9411, the evidence would need to show that the Veteran's PTSD symptoms most closely approximates an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

This additional level of functional impairment also is not shown, however.  As discussed, the January 2016 VA examiner indicated the Veteran continues to experience relatively mild symptoms of PTSD, which have been well-controlled by medication.  A rather recent decision of the Veterans Court (CAVC) discussed the "ameliorative effects" of medication and how this impacts disability evaluations.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  In Jones, the Court noted that, in assigning a disability rating, the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Id., at 63.  But, here, these ameliorative effects are indeed explicitly contemplated by the rating criteria; in fact, there is specific mention of this, so express contemplation.

Additionally, the Veteran endorsed engaging in social activities with friends, being enrolled as a full-time student in college, and denied any difficulties in obtaining employment.  The examiner found the Veteran's self-report to be indicative of a relatively mild impairment in social functioning and no impairment in occupational functioning secondary to his PTSD.  As a result, the comparatively mild nature of his symptoms and their ability to be controlled with medication most closely approximates a 10 percent evaluation.  However, as the currently-assigned rating is more favorable to him, the Board will not disturb the higher 30 percent rating that already is in effect for this most recent period at issue.  Certainly, though, since January 26, 2016, no higher rating has been warranted.

Accordingly, the Board finds that the Veteran's psychiatric symptomatology, considered as a whole, most closely and consistently approximated the 10 percent rating criteria prior to January 26, 2016, and 30 percent since, in terms of their severity, frequency and duration and consequent effects.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

IV. Extra-schedular Consideration for PTSD

While the Board is precluded by regulation from assigning an extra-schedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of the Compensation and Pension Service for this special consideration.  38 C.F.R. §§ 3.321(b)(1); 4.16(a) and (b).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional or unusual disability picture that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id., at 115-16.  When these two elements are met, the appeal must be referred to the Director for consideration of the assignment of an extra-schedular rating.

On the other hand, if the rating criteria reasonably describe the Veteran's level of disability and symptomatology, then the disability picture is contemplated by the Rating Schedule.  In such instances, the assigned schedular evaluation is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111, 116 (2008).

As already explained, the rating formula for mental disorders allows for them to be rated based on the level of consequent occupational and social impairment.  Here, after reviewing the relevant evidence of record, the Board finds that the symptoms described by the Veteran, including mild difficulties with short-term memory, some anxiety in crowded places, depressed mood, and chronic sleep impairment fit squarely within the criteria found in Diagnostic Code 9411.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  Accordingly, referral for extra-schedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran has not alleged, and the evidence does not otherwise show, any symptoms indicative of an unusual or unique disability picture not contemplated by the rating criteria; thus, the schedular criteria are wholly adequate.  As a result, extra-schedular referral is not required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

V.  Increased Evaluation for Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable evaluation for the entire period on appeal under 38 C.F.R. § 4.85.

Disability ratings for hearing loss are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by puretone audiometry tests.  See 38 C.F.R. § 4.85.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85 (d).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "VI" and the poorer ear has a numeric designation Level of "VII," then the percentage evaluation is 30 percent.

Disability evaluations for hearing loss are determined by a mechanical application of the criteria contained in Table VI and Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran was afforded a VA audiological examination in November 2007.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
45
LEFT
5
5
10
55
60

The puretone thresholds average was 16.25 decibels in the right ear and 32.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.

The hearing impairment levels, based on the November 2007 audiometric findings, correspond to Level I in the right ear and Level I in the left ear, under Table VI.  38 C.F.R. § 4.85.  Intersecting Levels I and I under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

The Board also has considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the audiological report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear, an evaluation for exceptional patterns of hearing impairment is not warranted.  

The Veteran was afforded another VA audiological examination in May 2010.
The Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
35
LEFT
10
15
15
45
50

The puretone thresholds average was 18.75 decibels in the right ear and 31.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 88 percent in the left ear.

The hearing impairment levels, based on the May 2010 audiometric findings, correspond to Level III in the right ear and Level II in the left ear, under Table VI.  38 C.F.R. § 4.85.  Intersecting Levels III and II under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

The Board also has considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the audiological report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear, an evaluation for exceptional patterns of hearing impairment is not warranted.  

More recently, the Veteran underwent another VA audiological examination in January 2016.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
30
65
LEFT
10
5
10
65
70

The puretone thresholds average was 27.5 decibels in the right ear and 37.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 88 percent in the left ear.

The hearing impairment levels, based on the January 2016 audiometric findings, correspond to Level II in the right ear and Level II in the left ear, under Table VI.  38 C.F.R. § 4.85.  Intersecting Levels II and II under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

The Board also has considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the audiological report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear, an evaluation for exceptional patterns of hearing impairment is not warranted.  

The audiometric evaluations discussed above do not reveal results warranting a compensable evaluation at any point during the period on appeal.  Therefore, higher evaluations for the bilateral hearing loss disability are denied.

VI.  Extra-schedular Consideration for Hearing Loss

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the VHA in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  Through clinical studies of veterans with hearing loss, VHA found that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (Apr. 12, 1994).

The Board acknowledges the Veteran's reported complaints of his bilateral hearing loss disability.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  With this in mind the Board has considered the Veteran's statements with regard to his hearing loss disability, as noted in his submitted statements, examination records and his August 2015 hearing testimony before the Board.  For example, he has had complaints of difficulty hearing in the presence of ambient noise, music, the television, and his cell phone.  He does not currently wear hearing aids.  See March 2016 examination report.  However, he is service connected for bilateral hearing loss and hearing loss, by its very nature, involves a difficulty with hearing acuity.  He has reported having difficulty with hearing acuity.  Thus, his reported symptoms are the very symptoms considered in the rating criteria and do not represent an exceptional or unusual disability picture.

Consider also there recently was a panel decision issued on December 13, 2017, by the Veterans Court (CAVC) affirming a December 2015 Board decision that, like here, had denied a compensable schedular rating for bilateral hearing loss, as well as referral for a rating based on extra-schedular consideration under 38 C.F.R. § 4.16.  See Rossy v. Shulkin, No. 16-0720 (December 13, 2017).  That appeal to the Court was filed after the Court decided Doucette v. Shulkin, 28 Vet. App. 366 (2017), which had affirmed a Board decision denying extra-schedular referral when only the functional effects alleged were aspects of hearing loss.  The Court concluded that Doucette directed the outcome of the appeal in Rossy as well. In Doucette, the Court addressed how to conduct an extra-schedular analysis-specifically, the first Thun inquiry-in the contest of a hearing loss claim. The Court held that the rating criteria for §§ 4.85 and 4.86 contemplate, and thus compensate for, the functional effects of hearing loss, namely difficulty understanding speech and the inability to hear sounds in various contexts.  While leaving open the possibility that extra-schedular consideration for hearing loss might be warranted by other symptoms or functional effects associated with that disability, the Court further held that extra-schedular referral is not reasonably raised when complaints of difficulty hearing are the only complaints of record.

The Court saw no basis to distinguish that appeal from Doucette; as in this case, the only hearing loss problem alleged by the Appellant was difficulty understanding conversations, particularly in noisy or crowded circumstances.  Absent other factors, the Court found that this sort of complaint is squarely within the type of symptoms and functional effects contemplated and compensated by VA's schedular rating criteria.  The Court found that the Appellant failed to demonstrate any error regarding his bilateral hearing loss. The Court affirmed the Board's decision.

Recognizing all of this, the threshold element for extra-schedular consideration is not met and any further consideration of governing norms or referral to the appropriate VA officials for extra-schedular consideration is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the Veteran has not alleged, and the evidence does not otherwise show, any symptoms indicative of an unusual or unique disability picture not contemplated by the rating criteria; thus, the schedular criteria are wholly adequate.  As a result, extra-schedular referral is not required.  38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

A higher 10 percent initial rating, though no greater, is granted for the PTSD for the first period at issue - that is, prior to May 18, 2010 - subject to the statutes and regulations governing the payment of VA compensation.

However, the appeal for a rating higher than 10 percent for the PTSD prior to January 26, 2016, and higher than 30 percent since, is denied.

As well, an initial compensable evaluation for the bilateral hearing loss disability is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


